

114 S2612 IS: Promoting Travel, Commerce, and National Security Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2612IN THE SENATE OF THE UNITED STATESMarch 1, 2016Mr. Leahy (for himself, Ms. Murkowski, Mr. Schumer, Mr. Johnson, Ms. Heitkamp, Mrs. Shaheen, Ms. Cantwell, Mrs. Murray, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo ensure United States jurisdiction over offenses committed by United States personnel stationed
			 in Canada in furtherance of border security initiatives. 
	
 1.Short titleThis Act may be cited as the Promoting Travel, Commerce, and National Security Act of 2016. 2.Jurisdiction over offenses committed by United States personnel stationed in Canada (a)AmendmentChapter 212A of title 18, United States Code, is amended—
 (1)in the chapter heading, by striking trafficking in persons; and (2)by adding after section 3272 the following:
					
						3273.Offenses committed by United States personnel stationed in Canada  in furtherance of
			 border security initiatives
 (a)In generalWhoever, while employed by any department or agency of the United States other than the Department of Defense and stationed or deployed in Canada pursuant to a treaty or executive agreement in furtherance of a border security initiative, engages in conduct (or conspires or attempts to engage in conduct) in Canada that would constitute an offense for which a person may be prosecuted in a court of the United States had the conduct been engaged in within the United States or within the special maritime and territorial jurisdiction of the United States shall be punished as provided for that offense.
 (b)DefinitionsIn this section: (1)Employed by any department or agency of the United States other than the Department of DefenseThe term employed by any department or agency of the United States other than the Department of Defense means—
 (A)being employed as a civilian employee, a contractor (including a subcontractor at any tier), an employee of a contractor (or a subcontractor at any tier), a grantee (including a contractor of a grantee or a subgrantee or subcontractor at any tier), or an employee of a grantee (or a contractor of a grantee or a subgrantee or subcontractor at any tier) of any department or agency of the United States other than the Department of Defense;
 (B)being present or residing in Canada in connection with such employment; and (C)not being a national of or ordinarily resident in Canada.
 (2)Grant agreementThe term grant agreement means a legal instrument described in section 6304 or 6305 of title 31, other than an agreement between the United States and a State, local, or foreign government or an international organization.
 (3)GranteeThe term grantee means a party, other than the United States, to a grant agreement.. (b)Technical and conforming amendmentsPart II of title 18, United States Code, is amended—
 (1)in the table of chapters, by striking the item relating to chapter 212A and inserting the following:
					212A. Extraterritorial jurisdiction over certain offenses3271; 
 and(2)in the table of sections for chapter 212A, by inserting after the item relating to section 3272 the following:
					3273. Offenses committed by United States personnel stationed  in Canada in furtherance of
			 border security initiatives.
						.